Exhibit 10.11

 

      LOGO [g211326ex107logo.jpg]       June 8, 2016

 

From:   Bank of America, N.A.   c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated   One Bryant Park  

New York, NY 10036

Attn: ###, Managing Director, Associate General Counsel

    Telephone: ###   Facsimile: ### To:   Nevro Corp.   1800 Bridge Parkway  
Redwood City, CA 94065   Attention:   ###, cc: ###, General Counsel  
Telephone No.:  

###

  Facsimile No.:  

###

 

Re: Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Bank of
America, N.A. (“Dealer”) and Nevro Corp. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated June 6,
2016, as supplemented by the Prospectus Supplement dated June 7, 2016 (as so
supplemented, the “Prospectus”) relating to the 1.75% Convertible Senior Notes
due 2021 (as originally issued by Counterparty, the “Convertible Notes” and each
USD 1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 150,000,000 (as
increased by an aggregate principal amount of USD 22,500,000 pursuant to the
exercise by the Underwriters (as defined herein) of their option to purchase
additional Convertible Notes pursuant to the Underwriting Agreement (as defined
herein)) pursuant to an Indenture to be dated June 13, 2016 (the “Base
Indenture”), as supplemented by a Supplemental Indenture thereto to be dated
June 13, 2016 (the “Supplemental Indenture”), between Counterparty and
Wilmington Trust, National Association, as trustee (the Base Indenture as so
supplemented, the “Indenture”). In the event of any inconsistency between the
terms defined in the Prospectus, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Prospectus. If any such definitions
in the Indenture or any such sections of the Indenture differ from the
descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation. The parties further
acknowledge that the Supplemental Indenture section numbers used herein are
based on the draft of the Supplemental Indenture last reviewed by Dealer as of
the date of this Confirmation, and if any such section numbers are changed in
the Supplemental Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties. Subject to the foregoing,
references to the Base Indenture or Supplemental Indenture herein are references
to the Base Indenture or the Supplemental Indenture, as the case may be, as in
effect on the date of its execution, and if either the Base Indenture or the
Supplemental Indenture is amended or supplemented following such date (other
than any amendment or supplement (x) pursuant to Section 10.02(j) of the
Supplemental Indenture that, as determined by the Calculation Agent, conforms
the Indenture to the description of Convertible Notes in the Prospectus or (y)
pursuant to Section 14.07 of the Supplemental Indenture, subject, in the case of
this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine); (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with (a) the phrase “, or becoming capable at
such time of being declared,” deleted from Section 5(a)(vi)(1) of the Agreement,
(b) a “Threshold Amount” with respect to Dealer of three percent of Dealer’s
shareholders’ equity as of the Trade Date and (c) the following language added
to the end of Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”; and (iii) the
term “Specified Indebtedness” shall have the meaning specified in Section 14 of
the Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business) on the
Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

    June 8, 2016

Effective Date:

    The third Exchange Business Day immediately prior to the Premium Payment
Date

Option Style:

    “Modified American”, as described under “Procedures for Exercise” below

Option Type:

    Call

Buyer:

    Counterparty

Seller:

    Dealer

Shares:

    The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “NVRO”).

Number of Options:

    22,500. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

    30%

Option Entitlement:

    A number equal to the product of the Applicable Percentage and 10.3770.

Strike Price:

    USD 96.3670

 

2



--------------------------------------------------------------------------------

Premium:

    USD 1,764,450

Premium Payment Date:

    The closing date of the Convertible Notes issued pursuant to the
over-allotment option exercised by the Underwriters (as defined below) on the
date hereof.

Exchange:

    The New York Stock Exchange

Related Exchange(s):

    All Exchanges

Excluded Provisions:

    Section 14.04(h) and Section 14.03 of the Supplemental Indenture.

Procedures for Exercise.

 

Conversion Date:

    With respect to any conversion of a Convertible Note, the date on which the
“Holder” (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(b) of the Supplemental Indenture; provided that if Counterparty has not
delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Supplemental Indenture.

Free Convertibility Date:

    December 1, 2020

Expiration Time:

    The Valuation Time

Expiration Date:

    June 1, 2021, subject to earlier exercise.

Multiple Exercise:

    Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

    Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date in respect of which a “Notice of Conversion” (as defined in the
Supplemental Indenture) that is effective as to Counterparty has been delivered
by the relevant converting Holder, a number of Options equal to (i) the number
of Convertible Notes in denominations of USD 1,000 as to which such Conversion
Date has occurred minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated June 7, 2016 between Dealer and
Counterparty (the “Base Call Option Confirmation”), shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.

 

3



--------------------------------------------------------------------------------

    Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

Notice Deadline:

    In respect of any exercise of Options on any Conversion Date, 5:00 p.m. (New
York City time) on the Scheduled Valid Day immediately preceding the scheduled
first day of the Settlement Averaging Period for such Options; provided that, in
respect of any Options relating to Convertible Notes with a Conversion Date
occurring on or after the Free Convertibility Date, the Notice Deadline shall be
5:00 p.m. (New York City time) on the Scheduled Valid Day immediately preceding
the Expiration Date; provided further that, notwithstanding the foregoing, any
Notice of Exercise and the related automatic exercise of the related Options
shall be effective if given after the relevant Notice Deadline but prior to
5:00 p.m. (New York City time) on the fifth Scheduled Valid Day following the
relevant Notice Deadline and, in respect of any Options in respect of which such
notice is delivered after the relevant Notice Deadline pursuant to this proviso,
the Calculation Agent shall have the right to adjust the number of Shares and/or
amount of cash deliverable by Dealer with respect to such Options in a
commercially reasonable manner as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the relevant Notice Deadline.

Notice of Exercise:

    Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before the applicable Notice Deadline of (i) the
aggregate principal amount of Convertible Notes as to which a Conversion Date
has occurred in respect of such Notice Deadline (including, if applicable,
whether all or any portion of such Convertible Notes are Convertible Notes as to
which additional Shares would be added to the “Conversion Rate” (as defined in
the Indenture) pursuant to Section 14.03 of the Indenture), (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date,
(iii) the Relevant Settlement Method for such Options, and (iv) if the
settlement method for the related Convertible Notes is not Settlement in Shares
or Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to “Holders” (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that in respect of any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, (A) such notice need only specify the information required
in clause (i) above, and (B) if the Relevant Settlement Method for such

 

4



--------------------------------------------------------------------------------

    Options is (x) Net Share Settlement and the Specified Cash Amount is not USD
1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately succeeding the Free Convertibility Date
specifying the information required in clauses (iii) and (iv) above; provided
further that any “Notice of Exercise” or “Notice of Final Settlement Method”
delivered to Dealer pursuant to the Base Call Option Confirmation shall be
deemed to be a Notice of Exercise or Notice of Final Settlement Method, as the
case may be, pursuant to this Confirmation, and the terms of such Notice of
Exercise or Notice of Final Settlement Method shall apply, mutatis mutandis, to
this Confirmation. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes.

Valuation Time:

    At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

    Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:     “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary U.S. national or regional securities exchange or
market on which the Shares are listed or admitted for trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for the
Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

Settlement Terms.

 

Settlement Method:

    For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option.

 

5



--------------------------------------------------------------------------------

Relevant Settlement Method:

    In respect of any Option:     (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Supplemental Indenture
(together with cash in lieu of fractional Shares) (such settlement method,
“Settlement in Shares”), (B) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash Amount equal
to USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;     (ii) if Counterparty has elected to settle
its conversion obligations in respect of the related Convertible Note in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount greater than USD 1,000, then
the Relevant Settlement Method for such Option shall be Combination Settlement;
and     (iii) if Counterparty has elected to settle its conversion obligations
in respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

Net Share Settlement:

    If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.     Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the applicable Settlement Averaging Period.

 

6



--------------------------------------------------------------------------------

Combination Settlement:

    If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay and/or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:     (i)  
cash (the “Combination Settlement Cash Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (A) an amount for
such Valid Day (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the Specified
Cash Amount minus USD 1,000 and (2) the Daily Option Value for such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and     (ii)   Shares (the
“Combination Settlement Share Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for such Option, of a number of Shares
for such Valid Day (the “Daily Combination Settlement Share Amount”) equal to
(A) (1) the Daily Option Value on such Valid Day minus the Daily Combination
Settlement Cash Amount for such Valid Day, divided by (2) the Relevant Price on
such Valid Day, divided by (B) the number of Valid Days in the Settlement
Averaging Period; provided that if the calculation in sub-clause (A)(1) above
results in zero or a negative number for any Valid Day, the Daily Combination
Settlement Share Amount for such Valid Day shall be deemed to be zero;    
provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.     Dealer will pay cash in
lieu of delivering any fractional Shares to be delivered with respect to any
Combination Settlement Share Amount valued at the Relevant Price for the last
Valid Day of the Settlement Averaging Period.

Cash Settlement:

    If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:

    For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on

 

7



--------------------------------------------------------------------------------

    such Valid Day; provided that if the calculation contained in clause (ii)
above results in a negative number, the Daily Option Value for such Valid Day
shall be deemed to be zero. In no event will the Daily Option Value be less than
zero.

Make-Whole Adjustment:

    Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as defined in the Supplemental
Indenture) as determined pursuant to Section 14.03 of the Supplemental
Indenture, the Daily Option Value shall be calculated as if the Option
Entitlement included the Applicable Percentage of the number of such additional
Shares as determined with reference to the adjustment set forth in such Section
14.03 of the Supplemental Indenture; provided that if the sum of (i) the product
of (a) the number of Shares (if any) deliverable by Dealer to Counterparty per
exercised Option and (b) the Applicable Limit Price on the Settlement Date and
(ii) the amount of cash (if any) payable by Dealer to Counterparty per exercised
Option would otherwise exceed the amount per Option, as determined by the
Calculation Agent, that would be payable by Dealer under Section 6 of the
Agreement if (x) the relevant Conversion Date were an Early Termination Date
resulting from an Additional Termination Event with respect to which the
Transaction was the sole Affected Transaction and Counterparty was the sole
Affected Party and (y) Section 14.03 of the Supplemental Indenture were deleted,
then each Daily Option Value shall be proportionately reduced to the extent
necessary to eliminate such excess.

Applicable Limit:

    For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

    On any day, the opening price as displayed under the heading “Op” on
Bloomberg page NVRO <equity> (or any successor thereto).

Valid Day:

    A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other U.S. national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

 

8



--------------------------------------------------------------------------------

Scheduled Valid Day:

    A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

    Any day other than a Saturday, a Sunday or a day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.

Relevant Price:

    On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page NVRO <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   

For any Option and regardless of the Settlement Method applicable to such
Option:

    (i)   if the related Conversion Date occurs prior to the Free Convertibility
Date, the 30 consecutive Valid Days commencing on, and including, the second
Valid Day following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Day period commencing on, and
including, the second Valid Day immediately following such Conversion Date; or  
  (ii)   if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 32nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Days commencing on, and
including, the 62nd Scheduled Valid Day immediately prior to the Expiration
Date.

 

9



--------------------------------------------------------------------------------

Settlement Date:

    For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

    USD

Other Applicable Provisions:

    The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

    Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

    Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Supplemental Indenture to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Supplemental Indenture). For the avoidance of doubt, Dealer shall not have any
delivery or payment obligation hereunder, and no adjustment shall be made to the
terms of the Transaction, on account of (x) any distribution of cash, property
or securities by Counterparty to holders of the Convertible Notes (upon
conversion or otherwise) or (y) any other transaction in which holders of the
Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Supplemental Indenture of the type referred to in the
immediately preceding sentence (including, without limitation, pursuant to the
fourth sentence of the first paragraph of Section 14.04(c) of the Supplemental
Indenture or the fourth sentence of Section 14.04(d) of the Supplemental
Indenture).

 

10



--------------------------------------------------------------------------------

Method of Adjustment:

    Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions, upon any Potential Adjustment Event, the
Calculation Agent, in a commercially reasonable manner, shall make a
corresponding adjustment to any one or more of the Strike Price, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction to the extent an analogous adjustment is required to
be made pursuant to the Indenture in connection with such Potential Adjustment
Event.     Notwithstanding the foregoing and “Consequences of Merger Events /
Tender Offers” below, if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Supplemental Indenture, Section 14.07 of the
Supplemental Indenture or any supplemental indenture entered into thereunder or
in connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Option Entitlement and any other variable relevant
to the exercise, settlement or payment for the Transaction in a commercially
reasonable manner; provided that, notwithstanding the foregoing, if any
Potential Adjustment Event occurs during the Settlement Averaging Period but no
adjustment was made to any Convertible Note under the Indenture because the
relevant “Holder” (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, as determined by it, to the terms
hereof in order to account for such Potential Adjustment Event in a commercially
reasonable manner.

Dilution Adjustment Provisions:

    Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the
Supplemental Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:

    Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, which shall not apply with respect to the Transaction, a “Merger
Event” means the occurrence of any event or condition set forth in the
definition of “Merger Event” in Section 14.07 of the Supplemental Indenture.

Tender Offers:

    Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, which shall not apply with respect to the Transaction, a “Tender
Offer” means the occurrence of any event or condition set forth in Section
14.04(e) of the Supplemental Indenture.

 

11



--------------------------------------------------------------------------------

Consequences of Merger Events / Tender Offers:

    Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions,
upon the occurrence of a Merger Event or a Tender Offer, the Calculation Agent,
in a commercially reasonable manner, shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares (in the case of a Merger Event), Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction to the extent an analogous adjustment is required
to be made pursuant to the Indenture in connection with such Merger Event or
Tender Offer, as the case may be, subject to the second paragraph under “Method
of Adjustment”; provided, however, that no adjustment shall be made in respect
of any adjustment to the Conversion Rate pursuant to any Excluded Provision;
provided further that if, with respect to a Merger Event or a Tender Offer, (i)
the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia, (ii) the Counterparty to the Transaction following such
Merger Event or Tender Offer will not be a United States person (as defined in
the Internal Revenue Code of 1986, as amended (the “Code”)), (iii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be Issuer or a wholly owned subsidiary of Issuer whose obligations under the
Transaction are fully and unconditionally guaranteed by Issuer or (iv) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation, then, in any such case, Cancellation and Payment
(Calculation Agent Determination) may apply at Dealer’s sole election.

Nationalization, Insolvency or Delisting:

    Cancellation and Payment (Calculation Agent Determination); provided that,
in addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors), such exchange or quotation system shall thereafter be
deemed to be the Exchange.

Restrictions on Adjustments:

    Notwithstanding anything to the contrary in the Equity Definitions or this
Confirmation, none of the events listed in Section 14.04(i) of the Indenture
will constitute a Potential Adjustment Event, Merger Event or Tender Offer, and
no adjustment will be made to the Transaction

 

12



--------------------------------------------------------------------------------

    in connection with any such event pursuant to the Equity Definitions (as
amended by this Confirmation) or otherwise.

Additional Disruption Events:

   

Change in Law:

    Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof. Notwithstanding anything to the contrary in the
Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute a Change in
Law and instead shall constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions.

Failure to Deliver:

    Applicable

Hedging Disruption:

    Applicable; provided that:     (i)   Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:       “For the avoidance of doubt, the term “equity price risk” shall
be deemed to include, but shall not be limited to, stock price and volatility
risk. And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and     (ii)   Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

Increased Cost of Hedging:

    Applicable solely with respect to a “Change in Law” described in clause (Y)
of Section 12.9(a)(ii) of the Equity Definitions as set forth in the last
sentence opposite the caption “Change in Law” above.

Hedging Party:

    For all applicable Additional Disruption Events, Dealer.

Determining Party:

    For all applicable Extraordinary Events, Dealer.

Non-Reliance:

    Applicable.

Agreements and Acknowledgments Regarding Hedging Activities:

    Applicable

 

13



--------------------------------------------------------------------------------

Additional Acknowledgments:

   

Applicable

 

4.      Calculation Agent.

    Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default (or, if earlier, the date on which such Event of Default is no
longer continuing), as the Calculation Agent. Following any determination or
calculation by the Calculation Agent hereunder, upon written request by
Counterparty, the Calculation Agent shall promptly (but in any event within
three Scheduled Trading Days) provide to Counterparty by e-mail to the e-mail
address provided by Counterparty in such request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models used by it for such determination or
calculation or any information that may be proprietary or confidential.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

  Bank:   State Street Bank     Crown Colony Park     1200 Crown Colony Drive  
  Quincy, MA 02169-0938     Attn: ###

  Routing & Transit #:  

###

  For Final Credit to:   Nevro Corp, DE3980   Credit Account #:  

###

  Account Name:   Custody Services

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: ###

Account Name: Bank of America

Account No. : ###

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

14



--------------------------------------------------------------------------------

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

  Nevro Corp.  

1800 Bridge Parkway

Redwood City, CA 94065

  Attention:   ###, cc: ###, General Counsel   Telephone No.:  

###

  Facsimile No.:  

###

 

  (b) Address for notices or communications to Dealer:

 

  To:   Bank of America, N.A.     c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated     One Bryant Park     New York, NY 10036   Attn:   ###, Managing
Director, Associate General Counsel   Telephone:  

###

  Facsimile:  

###

 

8. Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2015, as updated by
any subsequent filings, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

 

15



--------------------------------------------------------------------------------

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g) [Reserved]

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer one or more opinions of
counsel, dated as of the Premium Payment Date, given by Latham & Watkins LLP,
with respect to the matters set forth in Sections 8(a) through (c) of this
Confirmation; provided that any such opinion of counsel may contain customary
exceptions and qualifications including, without limitation, exceptions and
qualifications relating to indemnification provisions. Delivery of such opinion
to Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on or prior to the date one Scheduled
Trading Day following any date on which Counterparty obtains actual knowledge
that it has effected any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares as determined on such day is (i)
less than 24.5 million (in the case of the first such notice) or (ii) thereafter
more than 3.0 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, in
each case, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain

 

16



--------------------------------------------------------------------------------

  counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any such
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of such proceeding that is pending or
threatened in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b) and 102(b) of Regulation M and (ii) the distribution of
the Convertible Notes. Counterparty shall not, until the second Scheduled
Trading Day immediately following the Effective Date, engage in any such
distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Code);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

17



--------------------------------------------------------------------------------

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent, to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, and in
form and substance reasonably acceptable to Counterparty, by Dealer or Dealer’s
ultimate parent, or (B) with Counterparty’s prior written consent (such consent
not to be unreasonably withheld) to any affiliate of Dealer or to any other
third party with a long-term issuer rating equal to or better than the lesser of
(1) the credit rating of Dealer at the time of such transfer or assignment and
(2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3
by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer. If at any
time at which (A) the Section 16 Percentage exceeds 9.0%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options in accordance
with the preceding sentence on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(m) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and

 

18



--------------------------------------------------------------------------------

  regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day. The
“Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filing requirements on Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act, in each case, as in effect
on the Trade Date) or other requirements (including obtaining prior approval
from any person or entity) of a Dealer Person, or could result in an adverse
effect on a Dealer Person, under any Applicable Restriction, as determined by
Dealer in its reasonable discretion, minus (B) 1% of the number of Shares
outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable, based upon such advice of counsel, under such applicable
legal, regulatory or self-regulatory requirements, to deliver, or to acquire
Shares to deliver, any or all of the Shares to be delivered by Dealer on any
Settlement Date for the Transaction, Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) [Reserved]

 

19



--------------------------------------------------------------------------------

  (h) [Reserved]

 

  (i) [Reserved]

 

  (j) Additional Termination Events.

 

  (i) If an event of default with respect to Counterparty occurs under the terms
of the Convertible Notes as set forth in Section 6.02 of the Supplemental
Indenture and such event of default results in the Convertible Notes becoming or
being declared due and payable pursuant to the terms of the Indenture, then such
event of default shall constitute an Additional Termination Event applicable to
the Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Dealer shall be the party
entitled to designate an Exchange Business Day as an Early Termination Date
pursuant to Section 6(b) of the Agreement (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the occurrence of such
acceleration).

 

  (ii)

Within five Scheduled Trading Days promptly following any Repayment Event (as
defined below), Counterparty shall notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a “Repayment Notice”); provided that any “Repayment Notice”
delivered to Dealer pursuant to the Base Call Option Confirmation shall deemed
to be a Repayment Notice pursuant to this Confirmation and the terms of such
Repayment Notice shall apply, mutatis mutandis, to this Confirmation. The
receipt by Dealer from Counterparty of any Repayment Notice shall constitute an
Additional Termination Event as provided in this Section 9(j)(ii). Upon receipt
of any such Repayment Notice, Dealer shall designate an Exchange Business Day
following receipt of such Repayment Notice as an Early Termination Date with
respect to the portion of the Transaction corresponding to a number of Options
(the “Repayment Options”) equal to the lesser of (A) (x) the aggregate principal
amount of such Convertible Notes specified in such Repayment Notice, divided by
USD 1,000, minus (y) the number of “Repayment Options” (as defined in the Base
Call Option Confirmation), if any, that relate to such Convertible Notes (and
for the purposes of determining whether any Options under this Confirmation or
under the Base Call Option Confirmation will be among the Repayment Options
hereunder or under, and as defined in, the Base Call Option Confirmation, the
Convertible Notes specified in such Repayment Notice shall be allocated first to
the Base Call Option Confirmation until all Options thereunder are exercised or
terminated), and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repayment Options. Any payment hereunder with respect
to such termination (the “Repayment Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repayment Event” means that (i) any Convertible
Notes are repurchased (whether in connection with or as a result of a
fundamental change, howsoever defined, or for any other reason) by Counterparty
or any of its subsidiaries, (ii) any Convertible Notes are delivered to
Counterparty or any of its subsidiaries in exchange for delivery of any property
or assets of such party (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (for any reason other than as a result of an acceleration of the
Convertible Notes that results in an Additional Termination Event pursuant to
the preceding Section 9(j)(i)), or (iv) any Convertible Notes are exchanged by
or for the benefit of the “Holders” (as defined in the Indenture) thereof for
any other securities of Counterparty or any of its subsidiaries (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction. For the avoidance of

 

20



--------------------------------------------------------------------------------

  doubt, any conversion of Convertible Notes (whether into cash, Shares,
“Reference Property” (as defined in the Indenture) or any combination thereof)
pursuant to the terms of the Indenture shall not constitute a Repayment Event.

 

  (k) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (iii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1)
adding the word “or” immediately before subsection “(B)”, (2) deleting the comma
at the end of subsection (A), (3) deleting subsection (C) in its entirety, (4)
deleting the word “or” immediately preceding subsection (C) and (5) replacing
the words “either party” in the last sentence of such Section with “Dealer”.

 

  (l) No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

  (m) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Counterparty acknowledges to Dealer, as of
the date of such election, its responsibilities under applicable securities
laws, and in particular Section 9 and Section 10(b) of the Exchange Act and the
rules and regulations thereunder, in connection with such election, in which
case the provisions of Section 12.7 or Section 12.9 of the Equity Definitions,
or the provisions of Section 6(d)(ii) of the Agreement, as the case may be,
shall apply.

 

  Share Termination Alternative:   If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

21



--------------------------------------------------------------------------------

  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
  Share Termination Unit Price:   The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.   Share
Termination Delivery Unit:   One Share or, if the Shares have changed into cash
or any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent.   Failure to Deliver:   Applicable  
Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has

 

22



--------------------------------------------------------------------------------

  represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (o) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, substantially similar to underwriting agreements customary for
registered secondary offerings of a substantially similar size, in form and
substance satisfactory to Dealer; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, requested by Dealer.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or, other than in
the event Dealer determines in good faith that such postponement or addition
resulted solely pursuant to the circumstances set forth in clause (ii)(y) below,
in part, any Valid Day or Valid Days during the Settlement Averaging Period or
any other date of valuation, payment or delivery by Dealer, with respect to some
or all of the Options hereunder, if Dealer reasonably determines, based on the
advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate (i) to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or (ii) to enable Dealer to effect purchases of
Shares in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance (x)
with applicable legal, regulatory or self-regulatory requirements, or (y) with
related policies and procedures applicable to Dealer; provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 30 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the

 

23



--------------------------------------------------------------------------------

  United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii)
a party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as described in the
Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (u) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (w)

Early Unwind. In the event (i) the sale of the “Option Securities” (as defined
in the Underwriting Agreement (the “Underwriting Agreement”) dated as of June 7,
2016, between Counterparty and J.P. Morgan Securities LLC and Morgan Stanley &
Co. LLC, as representatives of the Underwriters party thereto (the
“Underwriters”)) is not consummated with the Underwriters for any reason, or
Counterparty fails to deliver to Dealer opinions of counsel as required pursuant
to Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”) or (ii) the Term Loan
Agreement, dated October 24, 2014, by and between Counterparty, as Borrower, and
Capital Royalty Partners II L.P. and the other lenders thereto, as amended, is
not repaid in full and terminated on or prior to the Premium Payment Date, the

 

24



--------------------------------------------------------------------------------

  Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date or Premium Payment Date, as the case may be, and (x) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (y) each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date or Premium Payment
Date, as the case may be. Each of Dealer and Counterparty represents and
acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (x) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (y) FATCA and Dividend Equivalent Tax. The term “Indemnifiable Tax” as defined
in Section 14 of the Agreement shall not include (i) any tax imposed or
collected pursuant to Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”), (ii) any tax imposed on amounts treated as
dividends from sources within the United States under Section 871(m) of the Code
(or the United States Treasury Regulations or other guidance issued thereunder),
or (iii) any tax imposed on amounts treated as distributions of property under
Section 305 of the Code. For the avoidance of doubt, a FATCA Withholding Tax is
a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

 

  (z) Part 3(a) of the ISDA Schedule – Tax Forms:

 

Party Required to
Deliver Document

  

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto).    (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-9 (or successor thereto).    (i) Upon
execution and delivery of this Agreement; (ii) promptly upon reasonable demand
by Counterparty; and (iii) promptly upon learning that any such Form previously
provided by Dealer has become obsolete or incorrect.

 

25



--------------------------------------------------------------------------------

  (aa) Tax Representation. For the purpose of Section 3(f) of the Agreement,
Counterparty is a corporation for U.S. federal income tax purposes and is
organized under the laws of the State of Delaware. Counterparty is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal income tax purposes.

 

26



--------------------------------------------------------------------------------

LOGO [g211326ex107logo.jpg]

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to ### via email: ###.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name:   Christopher A. Hutmaker   Title:   Managing Director

Agreed and Accepted By:

 

NEVRO CORP. By:  

/s/ Andrew H. Galligan

Name:   Andrew H. Galligan Name:   Chief Financial Officer